DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 123-133 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is Non-Final. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 123-126, 128, 130, 131, and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al; Human Molecular Genetics, vol 23, 2014; pages 6008-6021) in view of Zachariah (Zachariah et al; Reproductive BioMedicine Online; vol 18, pages 407-411; 2009).
Li teaches a method of mutation analysis in human patients (claim 133) with endometriosis. With regard to claims 123 and 124, Li teaches isolation of DNA from endometrial tissue in patients with endometriosis (page 6018). Since Li teaches whole exome sequencing analysis of the entire genome, Li necessarily teaches detecting a presence or absence of a variant in UGT2B28.  With regard to claims 123, 125, 126, 130, and 131 Li teaches library preparation and sequencing, the use of ligation mediated PCR, and sequencing of captured library. Li teaches analysis of mutations  as well as the processing of raw image files by Illumina base calling Software 1.7.  However, with regard to claim 123, Li does not teach isolation and analysis of cell free DNA, however Zachariah teaches nucleic acid analysis of cell free DNA in women with endometriosis. Zachariah teaches that cell free DNA in women with endometriosis was increased and teaches successful nucleic acid analysis of cfDNA in patients with endometriosis.  Zachariah .  

Claim 132 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zachariah as applied to claims 123-126, 128, 130, 131, and 133 above, and further in view of Adams (“DNA sequencing technologies”; Nature Education, vol 1, 2008, pages 1-4).
The teachings of Li and Zachariah are set forth above and fully incorporated herein.  Li in view of Zachariah do not teach Sanger sequencing, however Adams teaches that the Sanger method can be used to sequence whole genomes.  Therefore, the use of Sanger sequencing in the method of Li and Zachariah is prima facie obvious because this is considered the simple substitution of one known method for another to obtain predictable results.   

Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zachariah as applied to claims 123-126, 128, 130, 131, and 133 above, and further in view of Dmitrieva (Dmitrieva et al.  PAIN, vol 151, pages 703-710, 2010).
The teachings of Li and Zachariah are set forth above and fully incorporated herein.  Li and Zachariah do not teach treatment of endometriosis pain.  However Dmitrieva teaches that cannabis based therapeutics have been used to treat gynecological pain.  Therefore it would have 

Conclusion

Claim 129 is objected to for being dependent on rejected claims.  Claim 129 requires that at least two UGT2B28 variants are detected.  Claim 129 is free from the prior art because the prior art does not teach or fairly suggest detecting at least two UGT2B28 variants in cell free DNA from blood samples of human subjects suspected of having or developing endometriosis.   
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.